Opinion by
Johnson, J.
At the trial it was stipulated that the issue herein is similar in all material respects to that involved in United States v. Washington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that the merchandise, consisting of 108.80 meters of silk piece goods missing from case 5071/3 in protest 191266-K, 166 meters of silk piece goods missing from case 5233/125 in protest 205195-K, and all of the contents of case 7112/1, with the exception of two 5-piece linen sets, items 4245/203 and 3883/203, in protest 208532-K, was not in fact imported. In accordance with stipulation of counsel and following the decision cited, as well as that in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351), it was held that duty is not assessable upon such portions of the merchandise as were missing from cases 5071/3, 5233/125, and 7112/1. The protests were sustained to this extent.